Citation Nr: 1108361	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  05-05 246	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for substance abuse secondary to depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 1973 to March 1974.

This case was remanded by the Board of Veterans' Appeals (Board) in October 2010 to the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) for additional development.  

The Veteran testified at a personal hearing before a member of the Board sitting at the RO in February 2008, and a transcript of the hearing is of record.

The now-reopened claim of service connection for bilateral hearing loss and the claim for service connection for substance abuse secondary to depression are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The original claim of service connection for bilateral hearing loss was denied by an unappealed rating decision in September 2002.  

2.  The additional evidence received subsequent to the September 2002 rating decision is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.  


3.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for service connection for a psychiatric disability, to include PTSD and depression; and he has otherwise been assisted in the development of his claim.

4.  Multiple opinions, including an April 2009 VA nexus medical opinion, conclude that the Veteran currently has PTSD and depression due to in-service personal assault trauma.  

5.  Resolving any doubt in the Veteran's favor, the Veteran has PTSD and depression due to an in-service assault.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision which denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the September 2002 decision is new and material with respect to the issue of service connection for bilateral hearing loss and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for PTSD and depression have been approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Initially, as to the claim for whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral hearing loss, because the Board is reopening, there need not be a discussion on whether the duty to notify has been met, as the Veteran's claim has been successful and any error was not prejudicial.  Similarly, as the Board is granting service connection for PTSD and depression, no discussion of VA's duty to notify and assist is necessary.


Analyses of the Claims

New And Material Evidence

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2009).

The issue of service connection for bilateral hearing loss was originally denied by a rating decision dated in September 2002 because the evidence did not indicate that the Veteran had had a hearing loss in service or after service discharge.  The Veteran was notified of the denial in October 2002, and he did not timely appeal.  The Veteran attempted to reopen his claim of service connection for bilateral hearing loss in September 2005.  The claim was denied in a February 2006 rating decision, and the Veteran timely appealed.

The evidence on file at the time of the October 2002 RO decision consisted of the Veteran's service treatment records and VA outpatient records dated from September 2000 to May 2002.   

The Veteran's service treatment records reveal that it was recorded on his October 1973 report of medical examination that pure tone thresholds at 2000 hertz were 15 decibels in each ear and that pure tone thresholds at 4000 hertz were 55 in the right ear and 0 in the left ear; no threshold was provided for 3000 hertz in either ear.  The October 1973 audiogram is on file.  

Evidence received after September 2002 consists of VA and private treatment records, as well as VA and private examination reports, dated from March 1999 to December 2009, and written statements by and on behalf of the Veteran.

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The evidence received after September 2002 includes a July 2005 audiological assessment.  According to this evaluation, the Veteran complained of a gradual decrease in hearing since 1973, which is when he had 50-caliber machine gun training without ear protection; it was also noted that he had had extensive civilian noise exposure.  Bilateral sensorineural hearing loss was diagnosed but no audiometric results were provided.

The July 2005 report is new and material.  It is new because it was received by VA after September 2002 and it is material because it raises a reasonable possibility of substantiating the claim - i.e., it is suggestive that the Veteran has had continuous symptoms since service.  Therefore, new and material evidence has been submitted and the claim for service connection for bilateral hearing loss is reopened.


Service Connection

The Veteran seeks service connection for PTSD and depression as the result of a personal assault in service.  Having carefully considered the claim in light of the record and the applicable law, the Board finds the evidence between that in support of the claim and against the claim is in relative balance.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will be applied and the appeal will be granted. See Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993).



Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Requisite for a grant of service connection for PTSD is medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors. 38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2010).

However, VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

The Veteran's service treatment records do not contain any complaints or findings of a psychiatric disability.  

A depressive disorder was diagnosed in treatment records dated in June 2004.  According to an assessment in January 2005, the Veteran had PTSD from childhood events that might have been made worse by trauma in service.

According to an April 2005 statement from G.S., he witnessed the Veteran being verbally abused by a drill sergeant in approximately November 1973.  

According to a May 2006 statement from a health care provider who had been treating the Veteran at the local Vet Center since December 2004, it was more likely than not that the Veteran developed major depression and PTSD from rape trauma he experienced in service.  Additional supportive statements from the Vet Center were dated in January 2008 and December 2009.

A VA clinical psychologist who had been treating the Veteran for his psychiatric problems since June 2004, totaling approximately 150 visits, wrote an unsolicited letter in support of the Veteran's claim in January 2008.  The psychologist said that he had no doubt of the accuracy of the Veteran's military sexual trauma claim or the subsequent diagnoses of severe chronic PTSD and recurrent major depressive disorder.  The psychologist said that it was difficult to genuinely fake PTSD for a long time and there had not been any signs throughout the Veteran's treatment that he was not telling the truth.  

The Veteran testified in support of his claim at a personal hearing in February 2008.

An April 2008 report from Austin Neuropsychology contains the diagnoses of PTSD, chronic (by history); and rule out schizophrenia.

The diagnoses on VA evaluation in April 2009 were PTSD; major depression, recurrent; and substance abuse, in full remission.  The examiner, who had reviewed the claims file and interviewed the Veteran, concluded that the Veteran's PTSD and depression were more likely than not related to his history of military sexual trauma.

It was concluded by a panel of two VA examiner on evaluation in August 2009 that the Veteran did not meet the criteria for PTSD because he did not endorse sufficient avoidance and hyperarousal symptoms in accordance with the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Major depressive disorder was diagnosed.

However, a December 2009 VA letter from the VA clinical psychologist who wrote in January 2004 and from a VA addiction psychiatrist discusses their disagreement with the conclusions in the August 2009 VA opinion against the claim.  According to this letter, which is from medical providers who have treated the Veteran on multiple occasions, the Veteran has reported sufficient avoidance and hyperarousal symptoms that were not mentioned in August 2009, including avoidance of talking about the service trauma and hypervigilance, to warrant a diagnosis of PTSD.

With respect to the Veteran's alleged assault, although the Veteran's service records do not corroborate that the assault did occur, the Board finds the Veteran's report of the assault to be credible and supported by several medical opinions on file, including opinions from the VA health care providers who have treated the Veteran for a number of years.  There is only one opinion against the claim and that is from a panel of two VA examiners who only saw the Veteran on one occasion in August 2009.  

Given the provisions of 38 C.F.R. § 3.304(f), the above evidence is sufficient to establish that, with resolution of reasonable doubt in the Veteran's favor, a sexual assault occurred in service.  There are also clear diagnoses of PTSD and depression and several medical opinions linking the Veteran's current symptomatology to his service assault.  Accordingly, the Board concludes that the Veteran has PTSD and depression due to a service stressor, and thus service connection for PTSD and depression is in order.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  

Service connection for PTSD and depression is granted.



REMAND

The Board has found that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for bilateral hearing loss.  

Although the July 2005 treatment records are new and material with respect to the issue of service connection for bilateral hearing loss, there is no nexus opinion linking the current hearing loss to service.  Moreover, it is unclear whether the Veteran had a hearing loss at service entrance and, if so, whether it was aggravated by service noise exposure.  Consequently, additional development is needed prior to final Board adjudication.

With respect to the issue of service connection for substance abuse secondary to depression, while drug or alcohol abuse is generally considered due to willful misconduct and not a disability for which service connection may be granted, where alcohol or drugs are used for therapeutic purposes or where use of drugs or addiction thereto results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3) (2010).  However, there is no nexus opinion on file on whether the Veteran currently has a substance abuse problem due to his now service-connected psychiatric disabilities.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2010), an examination will be requested whenever VA determines, as in this case, that there is a need to confirm the existence and to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2010).  

Therefore, the case is REMANDED to the AMC/RO for the following actions:  

1.  The AMC/RO will take appropriate action to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for any health care providers, including VA, who may possess additional records of treatment for hearing loss and/or substance abuse that is not currently on file.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the AMC/RO should obtain and associate with the file all records that are not currently on file.  If the AMC/RO is unsuccessful in obtaining any such records identified by the Veteran, it should inform the Veteran of this and request him to provide a copy of the outstanding medical records if possible.  

2.  After the above action have been completed, the AMC/RO will arrange for audiological examination of the Veteran in order to determine the Veteran's current hearing acuity and whether any hearing loss found is related to service.  The following considerations will govern the examination:

a.  The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with this examination.   The examination report must reflect review of pertinent material in the claims folder.  

b.  In accord with Martinak and Training Letter No. 09-05, the examiner will specifically indicate, with respect to each ear, whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent). 

c.  After conducting any necessary clinical studies and appropriate interviews with the Veteran, the examiner must address, also with respect to each ear, whether any diagnosed hearing loss is the result of injury or disease incurred or aggravated by his service.    

d.  The examiner must respond to the following inquiry: 

Given the audiological results on testing in October 1973, the Veteran's history of noise exposure in service while training with an M-16, and his noise exposure as a civilian after service, does the Veteran have hearing loss that was incurred in or aggravated by his military service?

e.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state.

f.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  The AMC/RO will also schedule the Veteran for a VA examination by an appropriate health care provider to determine whether he has a current substance abuse problem and, if so, its likely etiology.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.

b. After reviewing the claims files, the examiner must provide an opinion on whether the Veteran has a substance abuse problem that is causally related to his service-connected psychiatric disabilities.  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

4.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for one or both of the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Following completion of all indicated development, the AMC/RO will readjudicate the reopened claim of service connection for bilateral hearing loss and service connection for substance abuse secondary to service-connected psychiatric disabilities, considering any and all evidence that has been added to the record since its last adjudicative action.  If either benefit sought on appeal remains denied, the Veteran will be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran will then be given an appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


